

AMENDED AND RESTATED
CITIZENS FINANCIAL GROUP, INC.
2014 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
AS OF JUNE 23, 2016
Section 1.    Purpose. The purpose of the Citizens Financial Group, Inc. 2014
Non-Employee Directors Compensation Plan (the “Plan”) is to attract and retain
the services of experienced non-employee directors for Citizens Financial Group,
Inc. (together with its subsidiaries and any and all successor entities, the
“Company”) by providing them with compensation for their services in the form of
cash and/or shares of the Company’s common stock, thereby promoting the
long-term growth and financial success of the Company and furthering the best
interests of its shareholders.
Section 2.    Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
(a)    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company, directly or
indirectly, has a significant equity interest, in each case as determined by the
Board and (iii) any other company which the Board determines should be treated
as an “Affiliate.”
(b)    “Applicable Laws” means the laws, rules, regulations and other
requirements related to or implicated by the administration of the Plan under
applicable state corporate law; United States federal and state securities laws,
including the Exchange Act; the Code; the Dodd-Frank Act; United States federal
and state banking laws, including the Bank Holding Company Act; any rules of
stock exchange or quotation system on which the Shares are listed or quoted; any
banking law regulations, including rules, regulations and guidance from the
Federal Reserve Board; any other applicable rules, regulations or guidance
promulgated by an administrative agency or commission or other governmental
authority; and the applicable laws and regulations of any foreign country or
jurisdiction where Participants provide services or where Awards are granted
under the Plan.
(c)    “Award” means any Option, Restricted Stock, RSU, Other Share-Based Award
or Retainer granted under the Plan.
(d)    “Award Agreement” means any agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.
(e)    “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
(f)    “Beneficiary” means a Person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of
the Participant’s death. If no such Person can be named or is named by the
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.
(g)    “Board” means the board of directors of the Company.
(h)     “Change of Control” means the occurrence of any one or more of the
following events, except as otherwise provided in the Participant’s Award
Agreement:




    

--------------------------------------------------------------------------------




(i)any Person, other than an employee benefit plan or trust maintained by the
Company, becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s outstanding securities entitled to vote generally in the election of
directors;
(ii)at any time during a period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved, cease for any reason to constitute a majority of members of the Board;
or
(iii)the consummation of (A) a merger or consolidation of the Company with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity
or, if applicable, the ultimate parent thereof) at least 50% of the combined
voting power and total fair market value of the securities of the Company or
such surviving entity or parent outstanding immediately after such merger or
consolidation, or (B) any sale, lease, exchange or other transfer to any Person
of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries (the “Company Value”)
immediately prior to such transaction(s), but only to the extent that, in
connection with such transaction(s) or within a reasonable period thereafter,
the Company’s shareholders receive distributions of cash and/or assets having a
fair market value that is greater than 50% of the Company Value immediately
prior to such transaction(s).
Notwithstanding the foregoing or any provision of any Award Agreement to the
contrary, for any Award that provides for accelerated distribution on a Change
of Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code and the regulations thereunder), if the event that
constitutes such Change of Control does not also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets (in either case, as defined in
Section 409A of the Code), such amount shall not be distributed on such Change
of Control but instead shall vest as of the date of such Change of Control and
shall be paid on the scheduled payment date specified in the applicable Award
Agreement, except to the extent that earlier distribution would not result in
the Participant who holds such Award incurring interest or additional tax under
Section 409A of the Code.
(i)     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.
(j)    “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as amended from time to time, and the rules, regulations
and guidance thereunder.
(k)    “Effective Date” means the effective date of the Company’s initial public
offering.
(l)    “Employee” means any individual, including any officer, employed by the
Company or any Affiliate or any prospective employee or officer who has accepted
an offer of employment from the Company or any Affiliate, with the status of
employment determined based


2
    

--------------------------------------------------------------------------------




upon such factors as are deemed appropriate by the Board (or a committee
thereof, as applicable) in its discretion, subject to any requirements of the
Code or the Applicable Laws.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.
(n)    “Fair Market Value” means (i) with respect to Shares, the closing price
of a Share on the day prior to the grant date or vesting, settlement or exercise
date, as applicable (or, if there is no reported sale on such prior day, on the
last preceding date on which any reported sale occurred) on the principal stock
market or exchange on which the Shares are quoted or traded, or if Shares are
not so quoted or traded, fair market value of a Share as determined by the Board
or a committee of the Board, and (ii) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Board or a committee
of the Board.
(o)     “Intrinsic Value” with respect to an Option Award means (i) the excess,
if any, of the price or implied price per Share in a Change of Control or other
event over (ii) the exercise or hurdle price of such Award multiplied by (iii)
the number of Shares covered by such Award.
(p)    “Non-Employee Director” means a regular, active director or a prospective
director of the Company, in either case who is not an Employee of the Company or
any Affiliate, as determined by the Board, in its sole discretion.
(q)     “Option” means an option representing the right to purchase Shares from
the Company, granted pursuant to Section 6.
(r)    “Other Share-Based Award” means an Award granted pursuant to Section 8.
(s)    “Participant” means the recipient of an Award granted under the Plan.
(t)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
(u)    “Restricted Stock” means any Share granted pursuant to Section 7.
(v)    “Retainer” means an annual cash retainer payable pursuant to Section 10
for service as (%3) a member of the Board or a committee of the Board or (%3)
chair or lead director of the Board or chair of any such committee.
(w)    “RSU” means a contractual right granted pursuant to Section 7 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination thereof.
Awards of RSUs may include the right to receive dividend equivalents.
(x)    “Shares” means shares of the Company’s common stock, $0.01 par value per
Share.
(y)    “Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.


3
    

--------------------------------------------------------------------------------




Section 3.    Eligibility. (a) Each Non-Employee Director shall be eligible to
be selected to receive an Award under the Plan, to the extent an offer of an
Award or a receipt of such Award is permitted by Applicable Laws or accounting
rules and regulations.
(b) Holders of options and other types of awards granted by a company acquired
by the Company or with which the Company combines are eligible for grants of
Substitute Awards under the Plan to the extent permitted under applicable
regulations of any stock exchange on which the Company is listed.
Section 4.    Administration. (a) The Plan shall be administered by the Board.
The Board may issue rules and regulations for administration of the Plan. All
decisions of the Board shall be final, conclusive and binding upon all parties,
including the Company, its shareholders, Participants and any Beneficiaries
thereof. The Board shall meet at such times and places as it may determine.
(b)    Subject to the terms of the Plan and Applicable Laws, the Board (or its
delegate) shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Board; (vii) amend terms or conditions of any outstanding Awards or portion
thereof, including without limitation, to accelerate the time or times at which
the Award becomes vested, unrestricted or may be exercised; (viii) correct any
defect, supply any omission and reconcile any inconsistency in the Plan or any
Award, in the manner and to the extent it shall deem desirable to carry the Plan
into effect; (ix) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (x) establish, amend,
suspend or waive such rules and regulations and appoint such agents, trustees,
brokers, depositories and advisors and determine such terms of their engagement
as it shall deem appropriate for the proper administration of the Plan and due
compliance with Applicable Laws or accounting rules and regulations; and (xi)
make any other determination and take any other action that the Board deems
necessary or desirable for the administration of the Plan and due compliance
with Applicable Laws or accounting rules and regulations.
Section 5.    Shares Available for Awards. (a) Subject to adjustment as provided
in Section 5(c) and except for Substitute Awards, the maximum number of Shares
available for issuance under the Plan shall not exceed in the aggregate
1,679,995 Shares.
(b)    If any Award is forfeited, expires, terminates, otherwise lapses or is
settled for cash, in whole or in part, without the delivery of Shares, then the
Shares covered by such forfeited, expired, terminated or lapsed Award shall
again be available for grant under the Plan. For the avoidance of doubt, the
following will not again become available for issuance under the Plan: (i) any
Shares withheld in respect of taxes and (ii) any Shares tendered or withheld to
pay the exercise price of Options.


4
    

--------------------------------------------------------------------------------




(c)    In the event that the Board determines that, as a result of any dividend
or other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, separation, rights offering, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
issuance of Shares pursuant to the anti-dilution provisions of securities of the
Company, or other similar corporate transaction or event affecting the Shares,
or of changes in Applicable Laws or accounting principles, an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the Board
shall, subject to compliance with Section 409A of the Code, adjust equitably
(including without limitation, by payment of cash) any or all of:
(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limit specified in
Section 5(a);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
Section 6.    Options. The Board is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Board shall determine:
(a)    The exercise price per Share under an Option shall be determined by the
Board at the time of grant; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option;
(b)    The term of each Option shall be fixed by the Board but shall not exceed
10 years from the date of grant of such Option; provided that the Board may (but
shall not be required to) provide in an Award Agreement for an extension of such
10-year term, in the event the exercise of the Option would be prohibited by law
on the expiration date;
(c)    The Board shall determine the time or times at which an Option becomes
vested and exercisable, in whole or in part. Except as otherwise provided
herein, any Option shall have a minimum vesting period, as applicable, of one
year from the date of grant; provided, however, that the Board may provide for
earlier vesting upon a Participant’s termination of employment or service by
reason of death or disability, or a Change of Control (as defined in Section
1(h)).  Notwithstanding any provision herein to the contrary, 5% of the total
number of Shares available for issuance under the Plan (the “Excepted Shares”)
shall not be subject to the minimum vesting period described in the preceding
sentence, it being understood that the Board may, in its discretion, and at the
time an Option is granted, designate any Shares that are subject to such Option
as Excepted Shares.
(d)    The Board shall determine the method or methods by which, and the form or
forms, including cash, Shares, other Awards, other property, net settlement,
broker assisted


5
    

--------------------------------------------------------------------------------




cashless exercise or any combination thereof, having a Fair Market Value on the
exercise date equal to the exercise price of the Shares as to which the Option
shall be exercised, in which payment of the exercise price with respect thereto
may be made or deemed to have been made.
Section 7.    Restricted Stock and RSUs. The Board is authorized to grant Awards
of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Board shall determine:
(a)    The Award Agreement shall specify the vesting schedule and, with respect
to RSUs, the delivery schedule (which may include deferred delivery later than
the vesting date) and whether the Award of Restricted Stock or RSUs is entitled
to dividends or dividend equivalents, voting rights or any other rights.
(b)    Shares of Restricted Stock and RSUs shall be subject to such restrictions
as the Board may impose (including any limitation on the right to vote a Share
of Restricted Stock or the right to receive any dividend, dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Board may deem
appropriate.
(c)    Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Board may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of shares of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.
(d)    The Board may provide in an Award Agreement that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If the
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company and the applicable Internal
Revenue Service office.
(e)    The Board may determine the form or forms (including cash, Shares, other
Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.


6
    

--------------------------------------------------------------------------------




Section 8.    Other Share-Based Awards. The Board is authorized, subject to
limitations under Applicable Laws, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Board or a
committee of the Board. The Board shall determine the terms and conditions of
such Awards. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 8 shall be purchased for such consideration,
paid for at such times, by such methods and in such forms, including cash,
Shares, other Awards, other property, net settlement, broker-assisted cashless
exercise or any combination thereof, as the Board shall determine; provided that
the purchase price therefore shall not be less than the Fair Market Value of
such Shares on the date of grant of such right. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 8.
Section 9.    Automatic Grants. The Board or a committee of the Board may
institute, by resolution, automatic Award grants to new and to continuing
members of the Board, with the number and type of such Awards, the terms and
conditions of such Awards, and the criteria for the grant of such Awards, as is
determined by the Board or a committee of the Board, in its sole discretion.
Section 10.    Retainers. The Board is authorized, subject to limitations under
Applicable Laws, to grant Retainers to Participants. The Board shall determine
the terms and conditions of such Retainers, including without limitation (i) the
amounts payable, (ii) the payment dates (including whether payment is made in a
lump sum or installments and whether payment is made in advance or arrears),
(iii) whether such Retainers may be electively received in Shares and (iv)
whether such Retainers may be electively deferred, subject to such rules and
procedures as it may establish in accordance with Section 409A of the Code, and,
if so, whether such deferred Retainers may be distributed in cash and/or Shares.
Shares issued to Participants pursuant to (iii) or (iv) above shall not count
against the aggregate Share limit specified in Section 5(a). The number of
Shares that shall be issued to the Participant who elects to receive a Retainer
in Shares shall equal the amount of cash that otherwise would have been paid to
such Participant on the payment date of such Retainer divided by the Fair Market
Value of a Share as of such payment date.
Section 11.    Effect of Separation From Service or a Change of Control on
Awards.
(a)    The Board may provide, by rule or regulation or in any applicable Award
Agreement, or may determine in any individual case, the circumstances in which,
and the extent to which, an Award may be exercised, settled, vested, paid or
forfeited in the event of the Participant’s separation from service from the
Board prior to vesting, exercise or settlement of such Award.
(b)    In the event of a Change of Control, except as otherwise provided in an
Award Agreement, the Board may provide for: (i) continuation or assumption of
such outstanding Awards under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent; (ii) substitution by
the surviving corporation or its parent of awards with substantially the same
terms and value for such outstanding Awards (in the case of an Option Award, the
Intrinsic Value at grant of such Substitute Award shall equal the Intrinsic
Value of the Award); (iii) acceleration of the vesting (including the lapse of
any restrictions) or right to exercise such outstanding Awards immediately prior
to or as of the date of the Change of Control, and the expiration of such
outstanding Awards to the extent not timely exercised by the date of the Change
of Control or other date thereafter designated by the Board; or (iv) in the case
of an


7
    

--------------------------------------------------------------------------------




Option Award, cancelation in consideration of a payment in cash or other
consideration to the Participant who holds such Award in an amount equal to the
Intrinsic Value of such Award (which may be equal to but not less than zero),
which, if in excess of zero, shall be payable upon the effective date of such
Change of Control. For the avoidance of doubt, in the event of a Change of
Control, the Board may, in its sole discretion, terminate any Option Awards for
which the exercise or hurdle price is equal to or exceeds the per Share value of
the consideration to be paid in the Change of Control transaction without
payment of consideration therefor.
Section 12.    General Provisions Applicable to Awards. (a) Awards shall be
granted for such cash or other consideration, if any, as the Board determines;
provided that in no event shall Awards be issued for less than such minimal
consideration as may be required by Applicable Laws.
(b)    Awards may, in the discretion of the Board, be granted either alone or in
addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.
(c)    Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Board in its discretion at the time of
grant, and may be made in a single payment or transfer, in installments or on a
deferred basis, in each case in accordance with rules and procedures established
by the Board. Such rules and procedures may include provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.
(d)    Except as may be permitted by the Board or as specifically provided in an
Award Agreement, (i) no Award and no right under any Award shall be assignable,
alienable, saleable or transferable by the Participant otherwise than by will or
pursuant to Section 12(e) and (ii) during the Participant’s lifetime, each
Award, and each right under any Award, shall be exercisable only by such
Participant or, if permissible under Applicable Laws, by such Participant’s
guardian or legal representative. The provisions of this Section 12(d) shall not
apply to any Award that has been fully exercised or settled, as the case may be,
and shall not preclude forfeiture of an Award in accordance with the terms
thereof.
(e)    The Participant may designate a Beneficiary or change a previous
Beneficiary designation only at such times as prescribed by the Board, in its
sole discretion, and only by using forms and following procedures approved or
accepted by the Board for that purpose.
(f)    All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or Applicable Laws (including the rules, regulations and other requirements
of the SEC, any stock market or exchange upon which such Shares or other
securities are then quoted, traded or listed, and any applicable securities
laws), and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
(g)    The Board shall have the power to impose such additional terms,
provisions and restrictions with respect to any Award as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements of any
Applicable Law.


8
    

--------------------------------------------------------------------------------




Section 13.    Amendments and Terminations. (a) Except to the extent prohibited
by Applicable Laws and unless otherwise expressly provided in an Award Agreement
or in the Plan, the Board may amend, alter, suspend, discontinue or terminate
the Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) shareholder approval if such approval is required by Applicable Law
(including the rules of the stock market or exchange, if any, on which the
Shares are principally quoted or traded) or (ii) subject to Section 5(c) and
Section 11, the consent of the affected Participant, if such action would
materially adversely affect the rights of such Participant under any outstanding
Award, except (x) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
Applicable Laws or accounting rules and regulations or (y) to impose any
“clawback” or recoupment provisions on any Awards in accordance with Section 17.
Notwithstanding anything to the contrary in the Plan, the Board may amend the
Plan, or create sub-plans, in such manner as may be necessary to enable the Plan
to achieve its stated purposes in any jurisdiction in a tax-efficient manner and
in compliance with local rules and regulations.
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award shall terminate immediately prior to the
consummation of such action, unless otherwise determined by the Board.
(c)    Terms of Awards. Notwithstanding anything to the contrary contained in
any other provisions of this Plan, the Board may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted, prospectively or retroactively, without the
consent of any relevant Participant or holder or Beneficiary of an Award;
provided, however, that, subject to Section 5(c) and Section 11, no such action
shall materially adversely affect the rights of any affected Participant or
holder or Beneficiary under any Award theretofore granted under the Plan, except
(x) to the extent any such action is made to cause the Plan to comply with
Applicable Laws or accounting rules and regulations, or (y) to impose any
“clawback” or recoupment provisions on any Awards in accordance with Section 17.
The Board shall be authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of events (including the
events described in Section 5(c)) affecting the Company, or the financial
statements of the Company, or of changes in Applicable Laws or accounting
principles, whenever the Board determines that such adjustments are appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.
(d)    No Repricing. Notwithstanding the foregoing, except as provided in
Section 5(c), no action shall directly or indirectly, through cancellation and
exchange for cash or other Awards, regrant or any other method, reduce, or have
the effect of reducing, the exercise or hurdle price of any Award established at
the time of grant thereof without approval of the Company’s shareholders.
Section 14.    Miscellaneous. (a) No Participant or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants or holders or Beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient. Any Award granted under the Plan shall be a one-time
Award that does not constitute a promise of future grants. The Company, in its
sole discretion, maintains the right to make available future grants under the
Plan.
(b)    The grant of an Award shall not be construed as giving the Participant
the right to be retained in the service of the Board or the Company or any
Affiliate. The receipt of any Award under the Plan is not intended to confer any
rights on the receiving Participant except as set forth in the applicable Award
Agreement.


9
    

--------------------------------------------------------------------------------




(c)    Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)    The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to the Participant the amount (in cash,
Shares, other Awards, other property, net settlement, or any combination
thereof) of applicable withholding taxes due in respect of an Award, its
exercise or settlement or any payment or transfer under such Award or under the
Plan and to take such other action (including providing for elective payment of
such amounts in cash or Shares by such Participant) as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes;
provided that if the Board allows the withholding or surrender of Shares to
satisfy the Participant’s tax withholding obligations, the Company shall not
allow Shares to be withheld in an amount that exceeds statutory withholding
rates for federal and state tax purposes.
(e)    If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
Person or Award, or would disqualify the Plan or any Award under any Applicable
Law deemed applicable by the Board, such provision shall be construed or deemed
amended to conform to Applicable Laws, or if it cannot be so construed or deemed
amended without, in the determination of the Board, materially altering the
intent of the Plan or the Award Agreement, such provision shall be stricken as
to such jurisdiction, Person or Award, and the remainder of the Plan and any
such Award Agreement shall remain in full force and effect.
(f)    Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and the Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Board shall determine whether cash or other securities shall
be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.


10
    

--------------------------------------------------------------------------------




Section 15.    Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, subject to its approval by the Board and the shareholder(s) of
the Company.
Section 16.    Term of the Plan. No Award shall be granted under the Plan after
the earliest to occur of (i) the tenth-year anniversary of the Effective Date;
(ii) the maximum number of Shares available for issuance under the Plan have
been issued; or (iii) the Board terminates the Plan in accordance with Section
13(a). However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Board to amend, alter, adjust, suspend,
discontinue or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
Section 17.    Cancellation or “Clawback” of Awards. The Board shall have full
authority to implement any policies and procedures necessary to comply with
Applicable Law, including but not limited to Section 10D of the Exchange Act,
Section 956 of the Dodd-Frank Act and any rules promulgated thereunder and any
other regulatory regimes. Notwithstanding anything to the contrary contained
herein, the Board may, to the extent permitted by Applicable Laws or any
applicable Company policy or arrangement, and shall, to the extent required,
cancel or require reimbursement of any Awards granted to the Participant or any
Shares issued or cash received upon vesting, exercise or settlement of any such
Awards or sale of Shares underlying such Awards.
Section 18.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and the provisions
of the Plan and any Award Agreement shall be interpreted in a manner that
satisfies the requirements of Section 409A of the Code, and the Plan shall be
operated accordingly. If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition shall be interpreted and deemed amended so as to avoid this
conflict. Notwithstanding anything else in the Plan, if the Board considers a
Participant to be a “specified employee” under Section 409A of the Code at the
time of such Participant’s “separation from service” (as defined in Section 409A
of the Code), and the amount hereunder is “deferred compensation” subject to
Section 409A of the Code any distribution that otherwise would be made to such
Participant with respect to an Award as a result of such separation from service
shall not be made until the date that is six months after such separation from
service, except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A of the
Code. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment
and if the Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations), the Participant’s right to the
dividend equivalents shall be treated separately from the right to other amounts
under the Award. Notwithstanding the foregoing, the tax treatment of the
benefits provided under the Plan or any Award Agreement is not warranted or
guaranteed, and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Section 19.    Successors and Assigns. The terms of the Plan shall be binding
upon and inure to the benefit of the Company and any successor entity, including
any successor entity contemplated by Section 11.
Section 20.    Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.


11
    

--------------------------------------------------------------------------------








12
    